Citation Nr: 1444680	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-15 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel







INTRODUCTION

The Veteran served on active duty from February 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that granted service connection and assigned an initial 30 percent rating for major depressive disorder and posttraumatic stress disorder (PTSD), effective April 10, 2009. 

In November 2013, the Board denied the claim now on appeal.  The Veteran appealed the Board's November 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the November 2013 Board decision, and remanded the matter to the Board for development consistent with the parties' June 2014 Joint Motion for Partial Remand (Joint Motion).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals a written brief presented by the Veteran's representative dated in September 2013 and additional VA treatment records dated from November 2012 to March 2013 that are not duplicative of documents in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.








REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.

In the June 2014 Joint Motion, the parties noted that the Board essentially had not satisfied its duty to assist, in that the report of a VA PTSD examination, dated December 17, 2012, which may contain potentially relevant information concerning the Veteran's current level of psychiatric symptomatology, had yet to be associated with the claims folder.  Therefore, this examination report needs to be so associated.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on remand this December 17, 2012, VA PTSD examination report should be obtained and associated with either the paper claims file or the Virtual VA electronic file.

The above-discussed December 2012 VA PTSD examination report has not been considered by the agency of original jurisdiction and there is no waiver of consideration of the evidence by the appellant or representative.  Since the claim is being remand, that evidence should be reviewed in a supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.37, 20.1304 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain updated treatment records, to include any from the Hartford Vet Center.

2.  The report of the VA PTSD examination, dated December 17, 2012, should be associated with either the Veteran's paper claims file, or in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  If this examination report is not obtained, in accordance with 38 C.F.R. § 3.159(e) (2013).

3.  Following completion of all indicated development, the RO/AMC should readjudicate the issue on appeal in light of ALL the evidence of record.  If the benefit sought on appeal is not fully granted, the Veteran and his representative should be provided with a SSOC which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

